MONTGOMERY, Presiding Judge,
delivered tbe opinion of tbe court:
This case involves Wilton velvet rugs and Axminster rugs of various sizes—12 by -9, 10.6 by 9, and 15 by 10—woven on looms. Tbe case differs only from that of United States v. Carson, Pirie, Scott & Co., decided herewith, in that there was evidence offered in this case which established the same facts in substance as were stipulated in the companion case, namely, that the Wilton rugs were of the same material as Wilton carpets. An attempt was made by the witness to say that they were not carpeting, we assume upon the ground that they were not to become a part of the carpet as such. The Axminster rugs were of the sizes above stated and are described as Axminster rugs woven-on looms.
The case is not distinguishable from its companion case, and the decision of the Board of General Appraisers is affirmed.